
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


Employment Agreement between
Thomas W. Bixler, the Registrant
and Sun Bank, dated November 3, 2002

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made as of the 3rd day of November, 2002, between SUN
BANCORP, INC. ("Corporation"), a Pennsylvania business corporation having a
place of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870,
SUN BANK ("Bank"), a Pennsylvania chartered banking institution having a place
of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870, and
THOMAS W. BIXLER ("Executive"), an individual residing at 501 Highland Terrace,
Williamsport, Pennsylvania 17701, (collectively, the "Parties" and,
individually, sometimes a "Party").

        WHEREAS, the Corporation is a registered bank holding company;

        WHEREAS, the Bank is a subsidiary of the Corporation;

        WHEREAS, any reference solely to Corporation in this Agreement shall
mean Corporation or Bank;

        WHEREAS, Corporation and Bank desire to employ Executive to serve in the
capacity of Senior Vice President and Senior Lender of Bank and Corporation on
the terms and conditions set forth in this Agreement; and

        WHEREAS, Executive desires to accept employment with Corporation and
Bank on the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, the parties hereto, intending to be legally bound, agree
as follows:

I.Employment.    Corporation and Bank hereby employ Executive and Executive
hereby accepts employment with Corporation and Bank, on the terms and conditions
set forth in this Agreement.

II.Duties and Position of Executive.    Executive shall perform and discharge
well and faithfully such duties as an executive officer of Corporation as may be
assigned to Executive from time to time by the Board of Directors of Corporation
and/or Corporation's President and CEO. Executive shall be employed as Senior
Vice President and Senior Lender of the Bank and Corporation, and shall hold
such other titles as may be given to him from time to time by the Board of
Directors of Corporation. The Executive may be promoted to other positions with
the Corporation and/or Bank and assigned duties consistent with such a position
without the Corporation or Bank breaching this Agreement. Such promotion may
occur without amendment of this Agreement; all other provisions of this
Agreement will remain in full force and effect.

3.Engagement in Other Employment.    Executive shall devote his full time,
attention and energies to the business of Corporation and Bank during the
Employment Period (as defined in Section 4(a) of this Agreement); provided,
however, that this Section 3 shall not be construed as preventing Executive from
(a) investing Executive's personal assets in enterprises that do not compete
with Corporation, Bank or any of their subsidiaries or affiliates or (b) being
involved in any other activity with the prior approval of the Boards of
Directors of Corporation and Bank. The Executive shall not engage in any
business or commercial activities, duties or pursuits which compete with the
business or commercial activities of Corporation, Bank or any of their
subsidiaries or affiliates, nor may the Executive serve as a director or officer
or in any other capacity in a company which competes with Corporation, Bank or
any of their subsidiaries or affiliates.

4.Term of Agreement.

(a)Employment Period.    This Agreement shall be for a two (2) year period (the
"Employment Period") beginning on the date first mentioned above, and if not
previously terminated pursuant to the terms of this Agreement, the Employment
Period shall end two (2) years later. The Employment Period shall be
automatically extended on the second anniversary date of the commencement of the
Employment Period (the "Renewal Date") for a period ending one (1) year from the
Renewal Date unless either party shall

--------------------------------------------------------------------------------

give written notice of non-renewal to the other party at least sixty (60) days
prior to the Renewal Date, in which event this Agreement shall terminate at the
end of the Employment Period. If this Agreement is renewed on the Renewal Date,
it will be automatically renewed on the first anniversary date of the Renewal
Date and each subsequent year (the "Annual Renewal Date") for a period ending
one (1) year from each Annual Renewal Date, unless either party gives written
notice of non-renewal to the other party at least sixty (60) days prior to the
Annual Renewal Date, in which case this Agreement will terminate on the Annual
Renewal Date immediately following such notice.

(b)Cause.    Notwithstanding the provisions of Section 4(a) of this Agreement,
this Agreement shall terminate automatically for Cause (as defined herein) upon
written notice from the Board of Directors of Corporation to Executive. As used
in this Agreement, the term "Cause" shall mean any of the following:


    (i)   Executive's conviction of or plea of guilty or nolo contendere to a
felony, a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive;
 
 
(ii)
 
Executive's failure to follow the good faith lawful instructions of the Board of
Directors of Corporation with respect to its operations, after notice from
Corporation, and a failure to cure such violation within twenty (20) days of
said notice;
 
 
(iii)
 
the willful failure by the Executive to substantially perform his duties
hereunder, other than a failure resulting from Executive's incapacity because of
physical or mental illness, as provided in Section (e) of this Agreement, after
notice from the Corporation and a failure to cure such violation within twenty
(20) days of said notice;
 
 
(iv)
 
Executive's intentional violation of the provisions of this Agreement, after
notice from Corporation, and a failure to cure such violation within twenty
(20) days of said notice;
 
 
(v)
 
dishonesty or gross negligence of the Executive in the performance of his
duties;
 
 
(vi)
 
conduct on the part of the Executive which brings public discredit to
Corporation as determined by a vote of two-thirds (2/3) of the Board of
Directors of Corporation;
 
 
(vii)
 
Executive's breach of fiduciary duty involving personal profit;
 
 
(viii)
 
Executive's violation of any law, rule or regulation governing banks or bank
officers or any final cease and desist order issued by a bank regulatory
authority;
 
 
(ix)
 
Executive's unlawful discrimination, including harassment, against Corporation's
employees, customers, business associates, contractors or visitors;
 
 
(x)
 
Executive's theft or abuse of Corporation's property or the property of
Corporation's customers, employees, contractors, vendors or business associates;
 
 
(xi)
 
any final removal or prohibition order to which the Executive is subject, by a
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act;
 
 
(xii)
 
any act of fraud or misappropriation by Executive;
 
 
 
 
 

2

--------------------------------------------------------------------------------


 
 
(xiii)
 
intentional misrepresentation of a material fact, or intentional omission of
information necessary to make the information supplied not materially
misleading, in an application or other information provided by the Executive to
Corporation or any representative of Corporation in connection with the
Executive's employment with Corporation and Bank;
 
 
(xiv)
 
direction or recommendation of a state or federal bank regulatory authority to
remove the Executive from his position with Corporation and/or Bank, as
identified herein;
 
 
(xv)
 
the willful engaging by the Executive in misconduct injurious to Corporation,
after notice from Corporation, and a failure to cure such conduct within twenty
(20) days of said notice; or
 
 
(xvi)
 
willful and serious violation(s) by Executive of the Bank's "Core Values", and a
failure to cure such violation(s) within twenty (20) days after notice by the
Corporation; if the violation is so serious that an attempt to cure would be
fruitless, no notice need be given by the Bank.
 
 
(xvii)
 
the existence of any material conflict between the interests of Corporation and
the Executive that is not disclosed in writing by the Executive to Corporation
and Bank and approved in writing by the Boards of Directors of Corporation and
Bank and, after notice from Corporation, a failure to cure such conflict within
twenty (20) days of said notice.

If this Agreement is terminated for Cause, all of Executive's rights under this
Agreement shall cease as of the effective date of such termination and all of
Corporation and Bank's compensation and employment obligations under this
Agreement shall terminate.

(c)Notwithstanding the provisions of Section 4(a) of this Agreement, all of
Corporation and Bank's obligations under this Agreement shall terminate
automatically upon Executive's voluntary termination of employment.

(d)Good Reason.    Notwithstanding the provisions of Section 4(a) of this
Agreement, the Executive may terminate his employment under this Agreement for
Good Reason. As used in this Agreement, "Good Reason" shall mean any of the
following:

(i)any reduction in the Executive's Annual Base Salary, as in effect on the date
this Agreement is executed or as the same may be increased from time to time,
except such reductions that are the result of a national financial depression or
national or bank emergency, or when such reduction has been implemented by the
Board of Directors for the Corporation's senior management; or

(ii)a requirement that Executive move his principal residence more than
seventy-five (75) miles from the location of Corporation's principal executive
office immediately prior to this Agreement; or

(iii)any removal of the Executive from any of the positions indicated in
Section 2 of this Agreement, other than for a promotion, except as a result of
his regulatory removal and/or in connection with termination of the Executive's
employment for Cause.

If Executive terminates his employment for Good Reason, then he may give notice
of intention to collect benefits under this Agreement by delivering a notice in
writing (the "Notice of Termination") and Corporation shall pay Executive an
amount equal to one (1) times the Executive's Annual Base Salary as defined in
Section 5(a) of this Agreement, which amount shall be payable in twelve
(12) equal monthly installments and

3

--------------------------------------------------------------------------------

shall be subject to federal, state and local tax withholdings. In addition,
Executive shall receive a continuation, for a period of twelve (12) months from
the date of termination of employment, or until Executive secures substantially
similar benefits through other employment, whichever shall first occur, of all
health, accident, life and disability insurance benefits in effect with respect
to Executive on the date of termination of employment and that were in effect
during the two (2) years prior to Executive's termination of employment, or, if
Corporation cannot provide such benefits because Executive is no longer an
employee, a dollar amount equal to the cost to Executive of obtaining such
benefits or substantially similar benefits. Executive only becomes entitled to
receive these payments and continuation of benefits if he executes a General
Release in favor of Corporation, Bank and their subsidiaries and affiliates.
However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Code Section 4999, such payments shall be retroactively (if necessary)
reduced to the extent necessary to avoid such excise tax imposition. Upon
written notice to Executive, together with calculations of Corporation's
independent auditors, Executive shall remit to Corporation the amount of the
reduction, plus such interest as may be necessary to avoid the imposition of
such excise tax. Notwithstanding the foregoing or any other provision of this
contract to the contrary, if any portion of the amount herein payable to the
Executive is determined to be non-deductible pursuant to the regulations
promulgated under Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code"), then Corporation shall be required only to pay to Executive the
amount determined to be deductible under Section 280G.

(e)Disability.    Notwithstanding the provisions of Section 4(a) of this
Agreement, if, as a result of physical or mental injury or impairment, Executive
is unable to perform all of the essential job functions of his position on a
full time basis, taking into account any reasonable accommodation required by
law, and without posing a direct threat to himself and others, for a period up
to one hundred eighty (180) days, all obligations of Corporation and Bank to pay
Executive an Annual Base Salary as set forth in Paragraph 5(a) of this Agreement
are suspended. Any paid time off, sick leave, or short term disability pay
Executive may be entitled to receive, pursuant to an established disability plan
or program of the Bank and/or Corporation, if any exists, shall be considered
part of the compensation Executive shall receive while disabled, and shall not
be in addition to the compensation received by Executive under this provision of
the Agreement. Executive further agrees that should he remain unable to perform
all of the essential functions of his position on a full time basis, taking into
account any reasonable accommodation required by law, and without posing a
direct threat to himself or others, after one hundred eighty (180) days, the
Bank and Corporation will suffer an undue hardship by continuing Executive in
his position. Upon this event, all compensation and employment obligations of
the Bank and Corporation under this Agreement shall cease (except Executive's
rights under the Corporation's then existing short term and/or long term
disability plans, if any), and this Agreement shall terminate.

(f)Death.    Notwithstanding the provisions of Section 4(a) of this Agreement,
this Agreement shall terminate automatically upon Executive's death and
Executive's rights under this Agreement shall cease as of the date of such
termination.



5.Employment Period Compensation.

(a)Annual Base Salary.    For services performed by Executive under this
Agreement, Corporation shall pay Executive an Annual Base Salary in the
aggregate during the

4

--------------------------------------------------------------------------------

Employment Period at the rate of One Hundred Six Thousand Fifty-Nine Dollars and
Twenty Cents ($106,059.20) per year, payable at the same times as salaries are
payable to other executive employees of Corporation. Corporation may, from time
to time, increase Executive's Annual Base Salary, and any and all such increases
shall be deemed to constitute amendments to this Section 5(a) to reflect the
increased amounts, effective as of the date established for such increases by
the Board of Directors of Corporation or any committee of such Board in the
resolutions authorizing such increases.

(b)Bonus.    Executive may be eligible for incentive compensation under the
terms and conditions of any incentive compensation plan that Corporation may
have in effect from time to time.

(c)Vacations.    During the term of this Agreement, Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Board of Directors of Corporation and Bank. However, Executive
shall not be entitled to receive any additional compensation from Corporation
for failure to take a vacation, nor shall Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Board of Directors of Corporation.

(d)Employee Benefit Plans.    During the term of this Agreement, Executive shall
be entitled to participate in and receive the benefits of any Employee Benefit
Plan currently in effect at Corporation, until such time that the Board of
Directors of Corporation authorizes a change in such benefits. Executive shall
also be entitled to participate in any stock option and profit sharing plans
that Corporation may have in effect, subject to the terms and conditions of
those plans. Nothing paid to Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to Executive pursuant to Section 5(a) hereof.

(e)Business Expenses.    During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Board of Directors of Corporation for its
executive officers.

(f)Club Memberships.    The Corporation shall provide the Executive with a
social club membership to Williamsport Country Club, paying only social
membership dues and business related expenses. Any initiation fees or
contributions associated with the club membership are the sole responsibility of
the Executive and are to be paid by the Executive. Upon termination of
Executive's employment, regardless of the reason for termination, the Executive
agrees to take all necessary actions to relinquish, assign or transfer the
membership to the benefit of Corporation and/or Bank.



6.Termination of Employment Following Change in Control.

(a)If a Change in Control (as defined in Section 6(b) of this Agreement) shall
occur and if, within twelve (12) months following the Change in Control (as
defined in Section 6(b) of this Agreement), Executive's employment is
involuntarily terminated (other than for the Cause as defined in Section 4(b) of
this Agreement), then, Executive may give notice of intention to collect
benefits under this Agreement, by delivering a notice in writing (the "Notice of
Termination") to Corporation and Bank and the provisions of Section 7 of this
Agreement shall apply.

(b)As used in this Agreement, "Change in Control" shall mean a change in control
(other than one occurring by reason of an acquisition of the Bank and/or
Corporation by Executive) of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A or any successor rule or
regulation promulgated under

5

--------------------------------------------------------------------------------

the Securities Exchange Act of 1934, as amended (the "1934 Act"); provided that,
without limiting the foregoing, a Change in Control shall be deemed to have
occurred if:

(i)(A) the Corporation and/or Bank shall be merged or consolidated, or
(B) substantially all of the assets of Corporation and/or Bank shall be sold,
exchanged, transferred or otherwise disposed of, and, as a result of such
merger, consolidation, sale, exchange or transfer, less than a majority of the
outstanding voting stock of the surviving, resulting, purchasing "person"is
owned, immediately after the transaction, by the holders of voting stock of the
Corporation before the transaction, unless (y) such merger, consolidation, sale,
exchange, purchase or transfer is approved in advance by seventy percent (70%)
or more of the members of the Board of Directors of Corporation who are not
interested in the transaction and (z) a majority of the members of the Board of
Directors of the legal entity resulting from, or existing after, any such
transaction, and of the Board of Directors of such entity's parent corporation,
if any, are former members of the Board of Directors of Corporation, or

(ii)any "person" or group of "persons"(as such term is used in Sections 13(d)
and 14(d) of the 1934 Act), other than Corporation, Bank or any "person" who on
the date hereof is a director or officer of Corporation and/or Bank is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act or
any successor rule or regulation promulgated under the 1934 Act), directly or
indirectly, of securities of Corporation representing thirty (30%) percent or
more of the combined voting power of Corporation's then outstanding securities,
or

(iii)during any period of two (2) consecutive years during the term of
Executive's employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of Corporation cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period.




7.Rights in Event of Termination of Employment Following Change in Control.

(a)In the event that a Change in Control occurs and Executive delivers a Notice
of Termination (as defined in Section 6(a) of this Agreement) to Corporation and
Bank, Executive shall be entitled to receive the compensation and benefits set
forth below:

(i)a lump sum equal to two (2) times the Executive's Annual Base Salary as
defined in Section 5(a), which amount shall be subject to federal, state and
local tax withholdings; and

(ii)for a period of two (2) years from the date of termination of employment, or
until Executive secures substantially similar benefits through other employment,
whichever shall first occur, Executive shall receive a continuation of all
health, accident, life and disability insurance benefits in effect with respect
to Executive during the two (2) years prior to his termination of employment,
or, if Corporation cannot provide such benefits because Executive is no longer
an employee, a dollar amount equal to the cost to Executive of obtaining such
benefits or substantially similar benefits.

However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Code Section 4999, such payments shall be retroactively (if necessary)
reduced to the extent necessary to

6

--------------------------------------------------------------------------------

avoid such excise tax imposition. Upon written notice to Executive, together
with calculations of Corporation's independent auditors, Executive shall remit
to Corporation the amount of the reduction plus such interest as may be
necessary to avoid the imposition of such excise tax. Notwithstanding the
foregoing or any other provision of this contract to the contrary, if any
portion of the amount herein payable to the Executive is determined to be
non-deductible pursuant to the regulations promulgated under Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), the Corporation shall be
required only to pay to Executive the amount determined to be deductible under
Section 280G.

(b)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 7 by seeking other employment or otherwise. The
amount of payment provided for in this Section 7(a)(i) shall not be reduced by
any compensation earned by Executive as the result of employment by another
employer or by reason of Executive's receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.



8.Rights in Event of Termination of Employment Absent Change in Control.

(a)In the event that Executive's employment is involuntarily terminated by
Corporation without Cause and no Change in Control shall have occurred at the
date of such termination, Corporation shall pay Executive an amount equal to and
no greater than two (2) times the Executive's Annual Base Salary as defined in
Section 5(a) of this Agreement, which amount shall be payable in twenty-four
(24) equal monthly installments. In addition, Executive shall be entitled to a
continuation of health, accident, life and disability insurance benefits for
twenty-four (24) months or until Executive secures substantially similar
benefits through other employment, whichever shall first occur. However, if the
payment described herein, when added to all other amounts or benefits provided
to or on behalf of the Executive in connection with his termination of
employment, would result in the imposition of an excise tax under Code
Section 4999, such payments shall be retroactively (if necessary) reduced to the
extent necessary to avoid such imposition. Upon written notice to Executive,
together with calculations of Corporation's independent auditors, Executive
shall remit to Corporation the amount of the reduction plus such interest as may
be necessary to avoid the imposition of such excise tax. Notwithstanding the
foregoing or any other provision of this contract to the contrary, if any
portion of the amount herein payable to the Executive is determined to be
non-deductible pursuant to the regulations promulgated under Section 280G of the
Code, then Corporation shall be required only to pay to Executive the amount
determined to be deductible under Section 280G.

(b)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 8 by seeking other employment or otherwise. The
amount of payment provided for in this Section 8 (not continuation of benefits)
shall not be reduced by any compensation earned by Executive as the result of
employment by another employer or by reason of Executive's receipt of or right
to receive any retirement or other benefits after the date of termination of
employment or otherwise.

(c)The amounts payable pursuant to this Section 8 shall constitute Executive's
sole and exclusive remedy in the event of involuntary termination without cause
of Executive's employment by Corporation in the absence of a Change in Control.

7

--------------------------------------------------------------------------------

9.Restrictive Covenant.

(a)Executive hereby acknowledges and recognizes the highly competitive nature of
the business of Corporation and Bank and, accordingly, agrees that, during and
for the applicable period set forth in Section 9(c) hereof, Executive shall not:

(i)be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking or financial services industry (including bank holding company), or
(2) any other activity in which Corporation, Bank or any of their subsidiaries
or affiliates are engaged during the Employment Period, in any county in which,
at any time during the Employment Period or on the date of termination of the
Executive's employment, a branch, office or other facility of Corporation, Bank
or any of their subsidiaries or affiliates is located, or in any county
contiguous to such a county, including contiguous counties located outside of
the Commonwealth of Pennsylvania (the "Non-Competition Area"); or

(ii)provide financial or other assistance to any person, firm, corporation, or
enterprise engaged in (1) the banking or financial services industry (including
bank holding company), or (2) any other activity in which Corporation, Bank or
any of their subsidiaries or affiliates are engaged during the Employment Period
in the Non-Competition Area; or

(iii)directly or indirectly contact, solicit or induce any person, corporation
or other entity who or which is a customer or referral source of Corporation,
Bank or any of their subsidiaries or affiliates, during the term of Executive's
employment or on the date of termination of Executive's employment; or

(iv)directly or indirectly solicit, induce or encourage any employee of
Corporation, Bank or any of their subsidiaries or affiliates, who is employed
during the term of Executive's employment or on the date of termination of
Executive's employment, to leave the employ of Corporation, Bank or any of their
subsidiaries or affiliates, or to seek, obtain or accept employment with any
person or entity other than Corporation, Bank or any of their subsidiaries or
affiliates.



(b)It is expressly understood and agreed that, although Executive, Corporation
and Bank consider the restrictions contained in Section 9(a) reasonable for the
purpose of preserving for Corporation, Bank and any of their subsidiaries or
affiliates, their good will and other proprietary rights, if a final judicial
determination is made, by a court or arbitration panel having jurisdiction, that
the time or territory or any other restriction contained in Section 9(a) is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of Section 9(a) shall not be rendered void, but shall be deemed
amended to apply as to such maximum time and territory and to such other extent
as such court may judicially determine or indicate to be reasonable.

(c)The provisions of this Section 9 shall be applicable, commencing on the date
of this Agreement and ending on one of the following dates, as applicable:

(i)if Executive voluntarily terminates his employment without Good Reason, the
first anniversary date of the effective date of termination of employment;

(ii)if Executive's employment terminates in accordance with the provisions of
Section 4(b) of this Agreement (relating to termination for Cause) or the
Executive

8

--------------------------------------------------------------------------------

voluntarily terminates his employment in accordance with the provisions of
Section 4(c) of this Agreement (relating to termination by Executive for Good
Reason), the first anniversary date of the effective date of termination of
employment; or

(iii)if the Executive's employment is involuntarily terminated in accordance
with the provisions of Section 6 of this Agreement (relating to involuntary
termination without Cause following a Change in Control), the second anniversary
date of the effective date of termination of employment;

(iv)if the Executive's employment is involuntarily terminated in accordance with
the provisions of Section 8 of this Agreement (relating to involuntary
termination without Cause absent a Change in Control), the second anniversary
date of the effective date of termination of employment;

(v)if Executive's employment terminates in accordance with the provisions of
Section 4(a) (relating to non-renewal of contract), the effective date of
termination of employment.




10.Unauthorized Disclosure.    During the term of his employment hereunder, or
at any later time, the Executive shall not, without the written consent of the
Board of Directors of Corporation or a person authorized thereby, knowingly
disclose to any person, other than an employee of the Corporation or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as an executive of Corporation, any
material confidential information obtained by him while in the employ of
Corporation with respect to any of the services, products, improvements,
formulas, designs or styles, processes, customers, customer lists, methods of
business or any business practices of Corporation, Bank or any of their
subsidiaries or affiliates, the disclosure of which could be or will be damaging
to Corporation, Bank or any of their subsidiaries or affiliates; provided,
however, that confidential information shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
the Executive or any person with the assistance, consent or direction of the
Executive) or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that conducted by
Corporation, Bank or any of their subsidiaries or affiliates or any information
that must be disclosed as required by law.

11.Work Made for Hire.    Any work performed by the Executive under this
Agreement should be considered a "Work Made for Hire" as that phrase is defined
by the U.S. patent laws and shall be owned by and for the express benefit of
Corporation, Bank and their subsidiaries and affiliates. In the event it should
be established that such work does not qualify as a Work Made for Hire, the
Executive agrees to and does hereby assign to Corporation, Bank and their
affiliates and subsidiaries, all of his rights, title, and/or interest in such
work product, including, but not limited to, all copyrights, patents,
trademarks, and proprietary rights.

12.Return of Company Property and Documents.    The Executive agrees that, at
the time of termination of his employment, regardless of the reason for
termination, he will deliver to Corporation, Bank and their subsidiaries and
affiliates, any and all company property, including, but not limited to,
automobiles, keys, security codes or passes, mobile telephones, pagers,
computers, devices, confidential information, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, software programs, equipment, other documents or property, or
reproductions of any of the aforementioned items developed or obtained by the
Executive during the course of his employment.

9

--------------------------------------------------------------------------------

13.Resignation as Director.    Executive agrees that in the event that this
Agreement or his employment under this Agreement is terminated, Executive shall
resign as a director of Corporation, Bank or any of their affiliates or
subsidiaries, if he is then serving as a director of any such entities.

14.Liability Insurance.    Corporation shall use its best efforts to obtain
insurance coverage for the Executive under an insurance policy covering officers
and directors of Corporation and Bank against lawsuits, arbitrations or other
legal or regulatory proceedings; however, nothing herein shall be construed to
require Corporation to obtain such insurance, if the Board of Directors of the
Corporation determines that such coverage cannot be obtained at a reasonable
price.

15.Indemnification.    Corporation will indemnify the Executive as required by
Pennsylvania law and as provided by the Articles and By-laws of Corporation,
with respect to any threatened, pending or completed legal or regulatory action,
suit or proceeding brought against him by reason of the fact that he is or was a
director, officer, employee or agent of Corporation or is or was serving at the
request of Corporation as a director, officer, employee or agent of another
person or entity.

16.Notices.    For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows
(or to such other addresses provided by a party to the other parties in
writing):



    If to the Executive:   Mr. Thomas W. Bixler
501 Highland Terrace
Williamsport, PA 17701
 
 
If to the Bank:
 
Mr. Robert McCormack
President and CEO
Sun Bank
2-16 South Market Street
Selinsgrove, Pennsylvania 17870
 
 
If to the Corporation:
 
Mr. Robert McCormack
President and CEO
Sun Bancorp, Inc.
2-16 South Market Street
Selinsgrove, Pennsylvania 17870

17.Waiver.    No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Board of Directors of Corporation and Bank. No waiver by either party, at any
time, of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Notwithstanding this Section 17, a promotion of
Executive in accordance with Section 2 of this Agreement shall not constitute a
breach of this Agreement or require an amendment in writing.

18.Assignment.    This Agreement shall not be assignable by any party, except by
Corporation to any successor in interest to its respective businesses.

19.Entire Agreement.    This Agreement contains the entire agreement of the
parties relating to the employment of Executive and supersedes any and all
agreements, either oral or in writing,

10

--------------------------------------------------------------------------------

between the parties with regard to the employment of Executive by Corporation,
including the Change of Control Agreement dated August 8, 2000 and executed by
the parties to this Agreement.

20.Successors; Binding Agreement.

(a)Corporation and Bank will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the businesses and/or assets of Corporation and Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Corporation and Bank would be required to perform it if no such succession had
taken place.

(b)This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive's
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive's devisee,
legatee, or other designee, or, if there is no such designee, to Executive's
estate.



21.Arbitration.    Corporation and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement (except for any enforcement sought with respect
to Sections 9, 10, 11, or 12, which may be litigated in court), lengthy and
expensive litigation will not afford a practical resolution of the issues within
a reasonable period of time. Consequently, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement are to
be submitted for resolution, in Philadelphia, Pennsylvania, to the American
Arbitration Association (the "Association") in accordance with the Association's
National Rules for the Resolution of Employment Disputes or other applicable
rules then in effect ("Rules"). Corporation or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules. Corporation and Executive may, as a matter or right, mutually
agree on the appointment of a particular arbitrator from the Association's pool.
The arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania, but shall be bound by the
substantive law applicable to this Agreement. The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein or any
enforcement sought with respect to Sections 9, 10, 11, or 12.

22.Attorney's Fees and Costs.    If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, each party shall bear his
or its own attorney's fees, costs, and expenses incurred in connection with the
litigation, unless mandated by statute.

23.Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

24.Applicable Law.    This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

25.Headings.    The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

ATTEST:   SUN BANCORP, INC.
/s/  SANDRA J. MILLER      

--------------------------------------------------------------------------------

Sandra J. Miller
 
/s/  ROBERT J. MCCORMACK      

--------------------------------------------------------------------------------

Robert J. McCormack, President and CEO
ATTEST:
 
SUN BANK
/s/  SANDRA J. MILLER      

--------------------------------------------------------------------------------

Sandra J. Miller
 
/s/  ROBERT J. MCCORMACK      

--------------------------------------------------------------------------------

Robert J. McCormack, President and CEO
WITNESS:
 
EXECUTIVE:
/s/  SANDRA J. MILLER      

--------------------------------------------------------------------------------

Sandra J. Miller
 
/s/  THOMAS W. BIXLER      

--------------------------------------------------------------------------------

Thomas W. Bixler

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2
EMPLOYMENT AGREEMENT
